205 F.3d 976 (7th Cir. 2000)
JODIE S. ABBOTT, DAVID M. BALMES,   DEBORAH J. COMBS, et al.,    Plaintiffs-Appellees,v.VILLAGE OF WINTHROP HARBOR,    Defendant-Appellant.
Nos. 98-3135
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 14, 1999Decided March 8, 2000Rehearing and Rehearing En BancDenied April 5, 2000.

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 93 C 4642--David H. Coar, Judge.
Before BAUER, ROVNER and EVANS, Circuit Judges.
Bauer, Circuit Judge.


1
Sixty-seven plaintiffs,  mostly current and former employees of the  Village of Winthrop Harbor police department,  sued the Village of Winthrop Harbor ("Village")  and its police chief, Kenneth Miller ("Miller"),  individually and in his official capacity as the  Chief of Police of the Winthrop Harbor Police  Department, after learning that Miller  surreptitiously recorded their personal telephone  calls made from what they believed was an  untapped line at the police department. Their  Complaint alleged violations of the Federal  Wiretap Act, the Fourth Amendment and various  pendent state law claims.1 The District Court,  after hearing evidence, found in favor of the  plaintiffs and against both defendants and  awarded the statutory damages of $10,000 per  plaintiff accorded by the Federal Wiretap Act.  The District Court, despite also finding  liability under sec.1983, declined to award  plaintiffs damages under that act. The Village  now appeals, claiming that it is not amenable to  suit under the Federal Wiretap Act and that  Miller's furtive recording of the telephone line  was done for his own personal reasons and not in  furtherance of any municipal policy which could  subject it to sec.1983 liability. We agree and  reverse the District Court's judgment against the  Village of Winthrop Harbor under both the Federal  Wiretap Act and sec.1983.

I.  BACKGROUND

2
In November, 1992, the employees of the  Winthrop Harbor Police Department discovered that  the (708) 746-3868 ("3868") telephone line in the  department was tapped. The 3868 line was the  published non-emergency administrative line for  the fire and police department and the designated  line for personal calls. The plaintiffs had, for  several months, suspected that their calls were  recorded because their police chief made comments  to them about things they had only told friends  and family during conversations on that line.  Understandably upset over this deception and  invasion of their privacy, the employees and some  of their friends and family with whom they had  the intercepted conversations filed suit. The  question with which we are presented is whether  the municipality can be liable for the  surreptitious recording by its police chief.  Miller was found liable by the District Court  following a bench trial and he does not appeal.


3
In the Fall of 1991, the residents of Winthrop  Harbor passed a referendum approving a tax to  install a new 911 system within the Village.  Under Illinois law, whenever a municipality  imposes a surcharge to pay for the cost of a new  (or improved) Emergency Telephone System, it must  establish an Emergency Telephone System Board  ("ETSB" or "Board") to plan the 911 system,  implement and maintain it. 50 ILCS 750/15.4. The  Board's powers and duties also include the hiring  of persons to install, maintain and upgrade the  system, the authorizing of expenditures and the  filing of all necessary applications with the  Illinois Commerce Commission ("ICC"). One of the  Board members testified at trial that the purpose  of submitting paperwork to the ICC was to  identify "all the content of the system, what the  intent of the system was for, what lines were to  be used on it, what lines were not going to be  used on it."


4
Chief Miller was appointed by the mayor to head  Winthrop Harbor's ETSB and he was thus intimately  familiar with the decisions of the Board and the  new system as planned. The most prominent feature  of the new 911 system was the recording of the  previously unrecorded police department telephone  lines and radio frequencies.


5
The ETSB chose Ameritech and Lanier World Wide  ("Lanier") to install and maintain the 911  system. The Lanier recorder purchased by the  Village was a reel-to-reel continuous recording  10-track recording device, with a tape that ran  for just over 25 hours. Three 911 lines, the  2131, 2133, 2140 non-emergency telephone lines  and four radio channels were connected to it.2  The only line that was not connected to the  recorder was the 3868 line.3 The Board  deliberately decided that that line would remain  unrecorded because it was the line used by  employees for personal calls.


6
The ETSB verified with the Ameritech installers  following the connection that the 911 system was  set up in this way, in accordance with the 911  application submitted to the ICC. They were  assured by the installers that it was. The ETSB,  in accordance with reporting procedures, informed  the Village board of trustees that the system was  set up and functioning in this manner.


7
On September 27, 1991, Miller issued a  memorandum to all police department employees  which stated in part: "911 is now on line, all  phones except 746-3868 are being recorded and all  radios are being recorded. When placing a phone  call that is police related it will be done on a  recorded line." Miller testified at trial that he  intended this memo to inform employees that  "nonpolice related things would be on an  unrecorded line." In other words, he wanted  personal calls made on the 3868 line.


8
Eleven months later, in August, 1992, Chief  Miller had a contractor connect the 3868 line to  the Lanier recorder. He had it done in a  secretive manner, avoiding the use of the Lanier  representative who made all of the service  repairs to the system and asking the independent  contractor who performed the hook-up not to tell  anyone what he had done. Furthermore, Miller did  not ask to have an audible beep put on the line  so that callers would know that the line was  being recorded and none was put on.


9
The decision to connect the 3868 line to the  911 system was made without the knowledge or  consent of the ETSB, the mayor and the Village  trustees, and they never found out about the  recording because neither Miller nor his  contractor ever submitted a bill for the work.  Indeed, the only persons that Miller told about  the recording of the 3868 line were  Telecommunications Supervisor Ortiz and Deputy  Chief Commons. Ms. Ortiz was instructed by Miller  that she should listen to conversations recorded  on the 3868 if she thought they might be "of  interest" to him.


10
During the next three months, Ortiz made a tape  of a call made by plaintiff Jodie Abbott and gave  it to Miller. She also transcribed other  conversations for him. On occasion, Miller would  make remarks to his employees about the substance  of the recorded conversations. When asked where  he got his information, on one occasion, Miller  replied that "a little bird" told him.


11
The secret recordings continued for three months  until the department employees learned from a  Lanier service representative that the line was  tapped. Even then, the recording continued. The  3868 line was not disconnected from the Lanier  recorder until May, 1993, when Miller learned of  a lawsuit in McHenry County regarding the  recording of a phone line without notice.


12
Miller testified that as police chief he  believed he was the person with decision-making  authority regarding the telephone system. He  stated that one of the reasons why he tapped the  3868 line was because he was concerned that  employees spent too much time away from work on  the phone. He also claimed to be concerned about  the long distance personal calls being made by  employees. The District Court found these reasons  to be pretextual and not within the protective  ambit of the Federal Wiretap Act's law  enforcement exemption as the recording was not  done in the ordinary course of police business.  Indeed, the District Court made a specific  finding that Miller's motivation was personal,  "to intercept the private calls of his  employees." Statutory damages of $10,000 per  plaintiff were awarded, along with attorneys'  fees and costs.


13
In concluding that the Village was also liable  under sec.1983, the District Court noted that the  decision to connect the 3868 line to the 911  system was a matter that affected the "internal  operation" of the police department, and pursuant  to local ordinance the police chief was allowed  to make rules and regulations that affected the  internal operation of the police department.  Therefore, the Court reasoned, because he, and  not someone else within the Village, had the  final policy-making authority on decisions about  whether to record police lines, his actions  subjected the Village to liability. No additional  damages were awarded to the plaintiffs for the  sec.1983 violation.

II.  DISCUSSION

14
This case was tried, without a jury, to the  District Court. We review the District Court's  conclusions of law de novo. Eyler v. C.I.R., 88 F.3d 445, 448 (7th Cir. 1996). Factual  determinations, as well as the application of  legal principles to those factual determinations,  are reviewed for clear error. Estate of Whittle  v. C.I.R, 994 F.2d 379, 381 (7th Cir. 1993);  Business Records Corp. v. Lueth, 981 F.2d 957,  959 (7th Cir. 1992).

A.  The Federal Wiretap Act

15
Congress enacted the Federal Wiretap Act "for  the dual purpose of protecting the privacy of  wire and oral communications, and delineating the  conditions under which such communications may be  intercepted." Jandak v. Village of Brookfield,  520 F. Supp. 815, 819 (N.D. Ill. 1981) (citing S.  Rep. No. 1097, 90th Cong., 2d Sess. (1968)). The  Village, found liable for Miller's secret tape  recording, challenges the judgment against it,  arguing that the Act is inapplicable to  municipalities. The plain language of the statute  bears that out.


16
The Act provides that "any person who--(a)  intentionally intercepts, endeavors to intercept,  or procures any other person to intercept or  endeavor to intercept, any wire, oral or  electronic communication" shall be found in  violation of the statute and subject to civil or  criminal penalties. 18 U.S.C. sec.2511(1)(a).  "Person" is defined as "any employee, or agent of  the United States or any State or political  subdivision thereof, and any individual,  partnership, association, joint stock company,  trust or corporation." 18 U.S.C. sec.2510(6). As  written, the statute does not include a  municipality within its definition of "person."  Absent a clearly expressed legislative intent to  the contrary, the statutory language must be  regarded as conclusive. Milwaukee Gun Club v.  Schulz, 979 F.2d 1252, 1255 (7th Cir. 1992)  (citation omitted).


17
Plaintiffs argue that the Act's specific  provision for recovery of civil damages against  any "person or entity" who violates the Act is  contrary proof that Congress intended to subject  municipalities to liability. See 18 U.S.C.  sec.2520(a). As enacted in 1968, the Act  authorized recovery of civil damages only against  a "person" and made no mention of an "entity." In  1986, however, Congress amended portions of the  Act, and inserted "entity" into sec.2520.  Plaintiffs believe this means that Congress now  intends for governmental units to be liable to  those whose wire, oral or electronic  communication are wrongly intercepted. We  disagree.


18
The legislative history is silent as to the  reason behind the addition of the term "entity"  in sec.2520(a). As the court in Amati v. City of  Woodstock, 829 F. Supp. 998 (N.D. Ill. 1993)  concluded, "[i]t is unreasonable to conclude that  Congress intended to subject an entire class of  defendants to potential liability without any  expression of that intent in the legislative  commentary." Id. at page 1003. In an excellent  discussion of the history of the Federal Wiretap  Act, the Amati court also recounts the numerous  proofs that Congress intended to exclude  governmental entities from those subject to  liability under the Act. Id. at 1001-03. We, too,  are persuaded that municipalities are immune from  suit, not only because of the corroborating  testimony in the legislative history, but simply  because Congress has never amended the definition  of "person" in sec.2510(6). That definition  unequivocally excludes local governmental  entities from its definition of person and  continues to apply to the entire chapter.


19
Contrary to plaintiffs' assertions, our holding  in Davis v. Zirkelbach, 149 F.3d 614 (7th Cir.  1998), does not create a cause of action against  municipalities under the Federal Wiretap Act. In  that case, we did not reach the question of  whether governmental entities come within the  ambit of entity liability in sec.2520 because we  found that the plaintiff had presented no  evidence "that the City had a policy or practice  of unlawfully using intercepted communications in  violation of the Federal Wiretap Act . . . or  sec.1983," a prerequisite to a finding of  liability under either statute. Id. at 621. Since  there was no evidence for us to consider, we did  not decide, implicitly or explicitly, whether  municipalities were amenable to suit under the  Federal Wiretap Act.

B.  Section 1983

20
The plaintiffs contend that the interception of  their phone calls violated their Fourth Amendment  rights, giving rise to a cause of action under  sec.1983. The Fourth Amendment guarantees  citizens the right to be free from unreasonable  search and seizure. See Katz v. United States,  389 U.S. 347, 88 S. Ct. 507, 19 L. Ed. 2d 576  (1967). The Village argues that it did nothing to  deprive the plaintiffs of any federally protected  right and therefore it cannot be civilly liable  to them. Winthrop Harbor maintains that it was  Miller's departure from its policies, not the  policies themselves, that caused plaintiffs'  harm.


21
In order to find a municipality liable under  sec.1983, the plaintiffs must prove that a  municipal policy or custom caused their injury.  City of St. Louis v. Praprotnik, 485 U.S. 112,  108 S. Ct. 915, 99 L. Ed. 2d 107 (1988); Pembaur v.  Cincinnati, 475 U.S. 469, 480-81, 106 S. Ct. 1292,  1298-99, 89 L. Ed. 2d 452 (1986). This is because  "[m]unicipalities are answerable only for their  own decisions and policies; they are not  vicariously liable for the constitutional torts  of their agents." Auriemma v. Rice, 957 F.2d 397,  399 (7th Cir. 1992), quoting Monell v. New York  Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). Following  these principles, we must decide whether the  plaintiffs' injury was inflicted solely by Chief  Miller, or whether the harm was done pursuant to  some municipal policy or custom, keeping in mind  that "a local government may not be sued under  sec.1983 for an injury afflicted solely by its  employees or agents. Instead, it is when  execution of a government's policy or custom,  whether made by its lawmakers or by those whose  edicts or acts may fairly be said to represent  official policy, inflicts the injury that the  government as an entity is responsible under  sec.1983." Monell, 436 U.S. at 693.


22
Courts have identified three ways in which a  municipality can be liable to a plaintiff for a  civil rights violation resulting from government  policy:


23
(1)  an express policy that, when enforced,  causes a constitutional deprivation; (2) a  widespread practice that, although not authorized  by written law or express municipal policy, is so  permanent and well-settled as to constitute a  custom or usage with the force of law; or (3) an  allegation that the constitutional injury was  caused by a person with final policymaking  authority.


24
Baxter v. Vigo County School Corp., 26 F.3d 728,  735 (7th Cir. 1994) (internal quotations and  citations omitted). Plaintiffs here must, then,  demonstrate either that it was the official,  written policy of the government to violate  employees' privacy, that it was a widely accepted  and known custom of the Village to listen in on  its employees' private conversations, or that  Chief Miller had the final authority to decide  whether to furtively record employees' telephone  calls without notice to the callers.


25
We do not see any evidence in the record before  us that it was the policy of the Village of  Winthrop Harbor to secretly record employees'  telephone conversations. Nor do we find that  there was a widespread practice or pervasive  pattern of such conduct. Thus, we turn our  attention to the question of whether Miller had  the final policymaking authority for the decision  to connect the 3868 line to the 911 system's  recorder so as to subject the Village to sec.1983  liability. We begin by noting that whether Miller  was a person with final policymaking authority is  a question of state law. Pembaur, 475 U.S. at  483.


26
The Village argues that the final policymaking  authority regarding the 3868 line belonged to the  ETSB, not Miller. They note that pursuant to law,  an Emergency Telephone System Board must be  established to plan the new emergency telephone  system. 50 ILCS 750/15.4. The Illinois  legislature charges the ETSB with the  responsibility of "planning" the system,  "coordinating and supervising the implementation,  upgrading or maintenance of the system,"  "receiving monies from the surcharge or tax,"  "authorizing all disbursements from the fund" and  "hiring" any persons necessary to install or  maintain the system. 50 ILCS 750/15.4(1)-(5).  This is a very broad grant of authority which  seems to encompass all facets of the Village's  911 system.


27
Nonetheless, the District Court determined that  Miller had final policymaking authority to  connect the 3868 line into the 911 system.  Relying on a local ordinance which gives the  police chief the authority to "make or describe  such rules and regulations for the internal  operation of the police department as he sees fit  and proper," the Judge found that the decision to  connect the 3868 line to the 911 recording system  affected the internal operation of the police  department, and was not something that the chief  needed to have approved by other Village  authorities. The Court cited as support the fact  that on neither occasion, either when connecting  or disconnecting the 3868 line to the 911  recorder, did Miller seek the Board's approval.  The Judge also was persuaded by Miller's  testimony that, pursuant to his authority to run  the police department, he made decisions on all  matters except personnel and the budget.


28
These facts, however, have little to do with  where the law places the authority for the  decision. "[A] federal court would not be  justified in assuming that municipal policymaking  authority lies somewhere other than where the  applicable law purports to put it." Praprotnik, 485 U.S. at 126. Here, the Illinois legislature  has placed the final policymaking authority with  the ETSB, not with the police chief. 50 ILCS  750/15.4. Also, the Illinois courts have held  that a municipality's 911 system is an emergency  service, not a police protection service. Barth  by Barth v. Board of Education, 141 Ill.App.3d  266, 279-280, 490 N.E.2d 77, 85-86, 95 Ill. Dec. 604, 612-613 (1st Dist. 1986); City of Peoria v.  Illinois Commerce Commission, 132 Ill.App.3d 835,  838-39, 477 N.E.2d 749, 751, 87 Ill. Dec. 623, 625  (3rd Dist. 1985). Thus, consistent with these  authorities, we find that the final policymaking  authority to authorize the connection of a  telephone line to the 911 system rested with the  ETSB and not the police chief. Although the  police chief may have sweeping powers to conduct  his department as he sees fit, those powers are  limited, in this case by the Illinois Commerce  Commission's and the ETSB's authority to regulate  the content of Winthrop Harbor's 911 emergency  system. Once Miller connected the 3868 line to  the recorder, it became part of the 911 system  and under the control of the ETSB.


29
This finding is buttressed by the fact that the  ETSB was required to, and did, fill out paperwork  identifying the content of the system, its  purpose, what lines were a part of it and what  equipment was to be used, and submitted it to the  ICC for approval. Any alteration to the 911  system would have required an amendment to the  Village's application. Thus, we are convinced  that it was the ETSB, and not Miller, who was  authorized to establish the Village's policy with  regard to the recording of the 3868 line. The  Village chose not to record the line. Miller's  actions frustrated rather than implemented that  policy.


30
Finally, we note that the District Court  specifically found that Miller's purpose for  taping the 3868 line was "not related to the  ordinary course of police business," and that his  primary motivation was "to intercept the private  calls of his employees." In other words, the  District Court believed that Miller's actions  were done for personal reasons. This conclusion,  that Miller was implementing no policy other than  his own, ensures victory for the Village.

III.  CONCLUSION

31
For the foregoing reasons, the judgment of the  District Court is reversed and this cause is  remanded to the District Court with instructions  to enter judgment in favor of the Village of  Winthrop Harbor and against the plaintiffs on  both the Federal Wiretap Act count and the  Section 1983 count.


32
REVERSED.



Notes:


1
 Only the claims under the Federal Wiretap Act, 18  U.S.C. sec.2510 et seq., and the claims under the  Civil Rights Act of 1871, 42 U.S.C. sec.1983, for  the Fourth Amendment violations are at issue  here.


2
 All of the recorded telephone lines had a beep  tone on them to signal callers that the lines  were being recorded. However, no beep tone was  put on the recorded radio channels.


3
 This is consistent with the paperwork submitted  by the ETSB to the ICC which showed that the 3868  line was supposed to be unrecorded.